           Case 1:19-cv-10026-PBS Document 4 Filed 08/02/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS




Heather Astaneh
                         Plaintiff
                                                                         CIVIL ACTION
                V.
                                                                         NO.   19-10026-PBS

United States Postal Service
                Defendant


                                                 ORDER




        The complaint in the above-entitled action was filed on 1/7/2019 .

As of this date there has been no return to the Court of proof of service of the

summons and complaint as required by Rule 4(m) of the Federal Rules of Civil

Procedure and Local Rule 4.1(b) of the Local Rules of this Court.


        Accordingly, it is hereby ORDERED that, pursuant to Rule 4(m), Fed. R. Civ.

P., and Local Rule 4.1(b), the above-entitled action will be dismissed without

prejudice in twenty (21) days from the date of this Order unless a proof of service is

filed or good cause shown why service has not been made.


                                                             By the Court,

8/2/2019                                                      M. Molloy
       Date                                                  Deputy Clerk
(DISMISSAL - NO SUMM RET -ASTANEH - JULY 2019.wpd - 12/98)
Case 1:19-cv-10026-PBS Document 4 Filed 08/02/19 Page 2 of 2



               [odism.]
